Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
The Amendments and Remarks filed on 10/21/21 are acknowledged.
Claims 1, 2, 11, 12, 15, 16, 19, and 20 were amended.
Claims 1-21 are pending, and are included in the prosecution.
Information Disclosure Statement
The information disclosure statements (IDS) filed on 08/04/21 and 10/21/21 are acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the examiner is considering the information disclosure statements. Please see the attached copies of PTO-1449.
Response to Amendments/Arguments
Specification
In light of the amendment of the specification to add page numbers, the objection to the disclosure is withdrawn. 
Claim Objection(s)
In light of the amendment of claims 1, 2, and 20, the objections to these claims are withdrawn. 


Rejection of claims under 35 USC § 112(b)
In light of the amendment of claims 12 and 15-16, the rejection of these claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn. 
Rejection of claims under 35 USC § 112(d)
In light of the amendment of claim 19, the rejection of this claim under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form, is withdrawn. 
However, since the amendment of claim 19 did not delete the recitation of “0.05” a new objection to claim 19 is made below. 
New Objections necessitated by Amendment
Claim Objections
Claim 19 is objected to because of the following informalities:  In claim 19, line 3, the recitation of “0.05” should be deleted since the amended ratio is from about 0.1 to about 2.8. Appropriate correction is required.
Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Maintained Rejections 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7, 9, 13-15, and 17-21 are again rejected under 35 U.S.C. 103 as being unpatentable over Gers-Barlag et al. (US 2002/0054890 A1).
Instant claim 1 is drawn to a composition in the form of a water-in-oil emulsion comprising:
from about 0.1 to about 3 wt.% of a cationic surfactant;
from about 0.5 to about 4 wt.% of one or more oil thickening agent;
from about 0.5 to about 4 wt.% of one or more mineral pigments;
one or more mineral UV filtering agents;
a water phase of about 28 to about 50 wt.% of water;
wherein the ratio between the cationic surfactant and the total amount of oil thickening agents is from about 0.05 to about 3; and
wherein the weight percentages are based on the total weight of the composition.
Gers-Barlag et al. teach water-in-oil type Pickering emulsions which contain a water phase and an oil phase (Abstract, Examples 1-3 – [0165], claims 1-13). The preparations can be in the form of a sunscreen, and exhibit higher effectiveness than customary sunscreen formulations ([0038], [0125], [0126], and [0134]). Cationic emulsifiers including quaternary ammonium compounds are disclosed ([0005], [0007]). Emulsifiers are included at a concentration of at most 0.5% by weight ([0035], claim 1). Oil thickeners are included in the oil phase (Abstract, [0028]-[0029], [0048]-[0049], [0074], [0078], claims 1, 10, and 12-13) in the range of 0.5 to 20.0% by weight, based on the total weight of the preparations ([0079], claim 7). Mineral pigments, including zinc oxide ([0087]), surface-treated (coated) pigments ([0088]), and TiO2 pigments ([0090], [0121], [0124], and [0127]) are disclosed. Example 1 discloses the inclusion of 2% by 
Gers-Barlag et al. do not expressly teach components a. to e. in the specific concentration ranges recited in instant claim 1. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a water-in-oil emulsion type emulsion which contains a water phase in the range of 0.5 to 75% by weight, based on the total weight of the formulation; cationic emulsifiers, including quaternary ammonium compounds, at a concentration of at most 0.5% by weight; oil thickeners in the range of 0.5 to 20.0% by weight; mineral pigments at 2% by weight; UV-A filter substances, UV-B filter substances, as taught by Gers-Barlag et al., include the components in the overlapping ranges disclosed by Gers-Barlag et al., into one water-in-oil emulsion formulation, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because Gers-Barlag et al. discloses the same composition, i.e., a water-in-oil emulsion, comprising the same components, and in the overlapping ranges. Moreover, Gers-Barlag et al. also disclose sunscreen formulations which exhibit higher effectiveness than customary sunscreen formulations ([0038], [0125], [0126], and [0134]). Regarding prima facie case of obviousness exists.”
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding instant claims 1 and 20, the limitations of a composition in the form of a water-in-oil emulsion would have been obvious over the water-in-oil type Pickering emulsions which contain a water phase and an oil phase (Abstract, Examples 1-3 – [0165], claims 1-13), as taught by Gers-Barlag et al. 
Regarding instant claims 1 and 20, the limitations of from about 0.1 to about 3 wt.% of a cationic surfactant would have been obvious over the cationic emulsifiers including quaternary ammonium compounds ([0005], [0007]), and the overlapping concentration of emulsifiers of at most 0.5% by weight ([0035], claim 1), as taught by Gers-Barlag et al. According to MPEP 2144.05, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Regarding instant claims 1 and 20, the limitations of from about 0.5 to about 4 wt.% of one or more oil thickening agent would have been obvious over the oil thickeners which are included in the oil phase (Abstract, [0028]-[0029], [0048]-[0049], [0074], [0078], claims 1, 10, and 12-13) in the overlapping range of 0.5 to 20.0% by et al.
Regarding instant claims 1 and 20, the limitations of from about 0.5 to about 4 wt.% of one or more mineral pigments and non-silicone treated pigments (instant claim 20) would have been obvious over the mineral pigments, including zinc oxide ([0087]), surface-treated (coated) pigments ([0088]), and TiO2 pigments ([0090], [0121], [0124], [0127]), as well as Example 1 which contains 2% by weight of titanium dioxide (Eusolex T2000) in a W/O emulsion ([0165]), and Example 3 which contains 2% by weight of titanium dioxide (Titandioxid T805) in a W/O emulsion ([0165]), as taught by Gers-Barlag et al. The pigments disclosed by Gers-Barlag et al. are not silicone-treated pigments.
Regarding instant claims 1 and 20, the limitations of one or more mineral UV filtering agents would have been obvious over the sunscreen compositions which include at least one UV-A filter substance and/or at least one UV-B filter substance selected from the group consisting of the oxides of iron, zirconium, and cerium ([0134], [0135]), as taught by Gers-Barlag et al.
Regarding instant claims 1 and 20, the limitation of a water phase of about 28 to about 50 wt.% of water would have been obvious over the water phase proportion in the W/O Pickering emulsion which is in the overlapping range of 0.5 to 75% by weight, based on the total weight of the formulation ([0117]), as taught by Gers-Barlag et al.
Regarding instant claims 1 and 20, the limitations of wherein the ratio between the cationic surfactant and the total amount of oil thickening agents is from about 0.05 to about 3 would have been obvious over the range of at most 0.5% by weight of et al. The claimed ratio (from about 0.05 to about 3) lies within the ranges of emulsifiers (at most 0.5%) and oil thickeners (0.5 to 20%) taught by Gers-Barlag et al. and is therefore rendered obvious. 
Regarding instant claim 2, the limitation of the cationic surfactant which is a quaternary ammonium compound would have been obvious over the cationic emulsifiers including quaternary ammonium compounds ([0005], [0007]), as taught by Gers-Barlag et al.
Regarding instant claim 7, the limitation of from about 0.8 to about 3 wt.% of oil thickening agents would have been obvious over the oil thickeners which are included in the oil phase (Abstract, [0028]-[0029], [0048]-[0049], [0074], [0078], claims 1, 10, and 12-13) in the overlapping range of 0.5 to 20.0% by weight, based on the total weight of the preparations ([0079], claim 7), as taught by Gers-Barlag et al.
Regarding instant claim 9, the limitation of non-silicone treated pigments would have been obvious over the mineral pigments, including zinc oxide ([0087]), as taught by Gers-Barlag et al.
Regarding instant claim 13, the limitation of more than one mineral pigment would have been obvious over the mixture of different pigment types, for example as mixed iron oxide, or by combination of two or more pigment types within a preparation ([0093]), as taught by Gers-Barlag et al.
Regarding instant claims 14-15, the limitations of a metal oxide (instant claim 14) and an iron oxide (instant claim 15) would have been obvious over the oxides of iron ([0134], [0135]), as taught by Gers-Barlag et al.
2 pigments ([0090], [0121], [0124], [0127], [0165]), and the oxides of iron, zirconium, and cerium ([0134], [0135]), as taught by Gers-Barlag et al.
Regarding instant claim 18, the limitation of the one or more mineral UV filtering agents present at about 1 to about 25 wt% would have been obvious over Example 1 which discloses the inclusion of 2% by weight of titanium dioxide (Eusolex T2000) in a W/O emulsion ([0165]); and Example 3 which discloses the inclusion of 2% by weight of titanium dioxide (Titandioxid T805) in a W/O emulsion ([0165]), as taught by Gers-Barlag et al.
Regarding instant claim 19, the limitation of wherein the ratio between the cationic surfactant and the total amount of oil thickening agents is from about 0.1 to about 2.8 would have been obvious over the range of at most 0.5% by weight of emulsifiers ([0035], claim 1) to the range of 0.5 to 20.0% by weight of oil thickeners ([0079], claim 7), as taught by Gers-Barlag et al. The claimed ratio (from about 0.1 to about 2.8) lies within the ranges of emulsifiers (at most 0.5%) and oil thickeners (0.5 to 20%) taught by Gers-Barlag et al. and is therefore rendered obvious. 
Regarding instant claim 20, the limitation of the one or more fillers would have been obvious over fillers such as talc or magnesium silicates which are included in the W/O emulsions ([0118]), as taught by Gers-Barlag et al.
Regarding instant claim 21, the limitation of the method for protecting skin from UV radiation would have been obvious over the skin protection cream ([0126]), and formulations which protect against UV ([0135]-[0136]), and the sunscreen which exhibits et al.
Response to Arguments
Applicant’s arguments (Pages 7-8, filed 10/21/21) with respect to the rejection of claims 1-2, 7, 9, 13-15, and 17-21 under 35 U.S.C. 103 as being unpatentable over Gers-Barlag et al. (US 2002/0054890 A1) have been fully considered but are not persuasive. 
Applicant argues that in Gers-Barlag et al. there is no teaching to suggest that choosing a cationic surfactant and an oil thickener within a certain ratio is going to provide stability and a better sensorial of the composition. Applicant argues that Gers-Barlag et al. do not suggest nor teach the criticality of the ratio between the cationic surfactant and the oil thickener, and that the range taught and suggested in Gers Barlag et al. is so broad. 
This is not persuasive because Gers-Barlag et al. teach the same water-in-oil emulsion formulations (Abstract, Examples 1-3 – [0165], claims 1-13) and the claimed ratio between the cationic surfactant and the total amount of oil thickening agents of from about 0.05 to about 3 would have been obvious over the range of at most 0.5% by weight of emulsifiers ([0035], claim 1) to the range of 0.5 to 20.0% by weight of oil thickeners ([0079], claim 7), as taught by Gers-Barlag et al. The claimed ratio (from about 0.05 to about 3) lies within the ranges of emulsifiers (at most 0.5%) and oil thickeners (0.5 to 20%) taught by Gers-Barlag et al. and is therefore rendered obvious. According to MPEP 2144.05, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
et al. Applicant has not demonstrated the criticality of the claimed ratio by presenting evidence comparing the claimed invention with the closest prior art, i.e., Gers-Barlag et al.  MPEP 716.02(d)(II) states that: “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).”
 Applicant argues that Gers-Barlag et al. only mentioned the quaternary ammonium compound as a general example for cationic emulsifiers but never use it any examples. 
This is not persuasive because even though Gers-Barlag et al. do not use the quaternary ammonium compound in an example, Gers-Barlag et al. clearly disclose the inclusion of quaternary ammonium compounds ([0005], [0007], and [0078]). Moreover, according to MPEP § 2123, “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments” and “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure of preferred embodiments.”
The deficiency in Gers-Barlag et al. is that they do not expressly teach components a. to e. in the specific concentration ranges recited in instant claim 1. However, one of ordinary skill in the art would have found it obvious to include the components in the overlapping ranges disclosed by Gers-Barlag et al., into one water-in-oil emulsion formulation, and produce the instant invention. One of ordinary skill in et al. discloses the same composition, i.e., a water-in-oil emulsion, comprising the same components, and in the overlapping ranges. Moreover, Gers-Barlag et al. also disclose sunscreen formulations which exhibit higher effectiveness than customary sunscreen formulations ([0038], [0125], [0126], and [0134]). Regarding the overlapping concentration ranges, according to MPEP 2144.05, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Therefore, the rejection of 07/15/21 is maintained.
Claim Rejections - 35 USC § 103
Claims 3-4 are again rejected under 35 U.S.C. 103 as being unpatentable over Gers-Barlag et al. (US 2002/0054890 A1), as applied to claims 1-2, 7, 9, 13-15, and 17-21 above, in view of Tanojo et al. (US 2006/0182770 A1).
Instant claim 3 is drawn to the composition of claim 2, wherein the quaternary ammonium compound contains one or two alkyl chains which independently have from about 14 to about 24 carbon atoms; and the quaternary ammonium compound has a cosmetically acceptable counterion selected from chloride, bromide, and methosulfate.
Gers-Barlag et al. do not expressly teach the quaternary ammonium compounds as recited in instant claim 3. 
Tanojo et al. teach a water-in-oil emulsion which contains the quaternary ammonium compound behentrimonium methosulfate ([0213] and [0214]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a water-in-oil emulsion type emulsion which contains a water phase in the range of 0.5 to 75% by weight, based on the total et al., include the components in the overlapping ranges disclosed by Gers-Barlag et al., into one water-in-oil emulsion formulation, use the quaternary ammonium compound behentrimonium methosulfate, as taught by Tanojo et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because both Gers-Barlag et al. and Tanojo et al. teach water-in-oil emulsions containing quaternary ammonium compounds. One of ordinary skill in the art would have had a reasonable expectation of success in producing a functional water-in-oil emulsion by substituting the quaternary ammonium compound of Gers-Barlag et al. with the behentrimonium methosulfate of Tanojo et al. MPEP 2141 states that the simple substitution of one known element for another to obtain predictable results is obvious. 
Regarding instant claims 3-4, the limitations of the quaternary ammonium compound would have been obvious over the behentrimonium methosulfate ([0213] and [0214]), as taught by Tanojo et al. 
Response to Arguments
Applicant’s arguments (Pages 8-9, filed 10/21/21) with respect to the rejection of claims 3-4 under 35 U.S.C. 103 as being unpatentable over Gers-Barlag et al. (US 2002/0054890 A1) as applied to claims 1-2, 7, 9, 13-15, and 17-21 above, in view of Tanojo et al. (US 2006/0182770 A1) have been fully considered but are not persuasive. 
et al. do not cure the deficiencies of Gers-Barlag et al. 
This is not persuasive because, as discussed above, the claimed ratio between the cationic surfactant and the total amount of oil thickening agent (from about 0.05 to about 3) lies within the ratio taught by Gers-Barlag et al. (at most 0.5% by weight emulsifiers to 0.5 to 20% by weight of oil thickeners – [0035], [0079], and claims 1 and 7). 
Tanojo et al. are relied upon to cure the deficiency of the specific quaternary ammonium compounds recited in instant claim 3. The references are properly combined because both Gers-Barlag et al. and Tanojo et al. teach water-in-oil emulsions containing quaternary ammonium compounds. One of ordinary skill in the art would have had a reasonable expectation of success in producing a functional water-in-oil emulsion by substituting the quaternary ammonium compound of Gers-Barlag et al. with the behentrimonium methosulfate of Tanojo et al. MPEP 2141 states that the simple substitution of one known element for another to obtain predictable results is obvious.
Therefore, the rejection of 07/15/21 is maintained.
Claim Rejections - 35 USC § 103
Claims 5-6 are again rejected under 35 U.S.C. 103 as being unpatentable over Gers-Barlag et al. (US 2002/0054890 A1), as applied to claims 1-2, 7, 9, 13-15, and 17-21 above, in view of Noor et al. (US 2007/0264204 A1).
Instant claim 5 is drawn to the composition of claim 1, wherein the one or more oil thickening agents comprises polyalcohol acrylates.
et al. do not expressly teach polyalcohol acrylates as recited in instant claim 5. 
Noor et al. teach the use of functionalized side chain crystalline (FSCC) polymers and side chain crystalline polymers (SCC) to thicken oils ([0008]), to obtain improved cosmetic or personal care formulations ([0016]), particularly in water-in-oil emulsions ([0013], [0096], Example 35 – [0297], claims 6-7 and 11). Examples of such polymers include Poly C10-30 alkyl acrylate (Intelimer® IPA 13-1, Intelimer® IPA 13-6) ([0016]). A water-in-oil emulsion was formulated which contains Poly C10-30 alkyl acrylate (Example 35a – [0300]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a water-in-oil emulsion type emulsion which contains a water phase in the range of 0.5 to 75% by weight, based on the total weight of the formulation; cationic emulsifiers, including quaternary ammonium compounds, at a concentration of at most 0.5% by weight; oil thickeners in the range of 0.5 to 20.0% by weight; mineral pigments at 2% by weight; UV-A filter substances, UV-B filter substances, as taught by Gers-Barlag et al., include the components in the overlapping ranges disclosed by Gers-Barlag et al., into one water-in-oil emulsion formulation, use the oil thickener Poly C10-30 alkyl acrylate, as taught by Noor et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because both Gers-Barlag et al. and Noor et al. teach water-in-oil emulsions containing oil thickeners. One of ordinary skill in the art would have had a reasonable expectation of success in producing a functional water-in-oil emulsion by substituting the oil thickener et al. with the Poly C10-30 alkyl acrylate of Noor et al. MPEP 2141 states that the simple substitution of one known element for another to obtain predictable results is obvious. Moreover, Noor et al. teach that the (FSCC) polymers and side chain crystalline polymers (SCC) are used to thicken oils ([0008]), and to obtain improved cosmetic or personal care formulations ([0016]), particularly in water-in-oil emulsions ([0013], [0096], Example 35 – [0297], claims 6-7 and 11).
Regarding instant claims 5-6, the limitations of the polyalcohol acrylates would have been obvious over the Poly C10-30 alkyl acrylate (Example 35a – [0300]), as taught by Noor et al. 
Response to Arguments
Applicant’s arguments (Page 9, filed 10/21/21) with respect to the rejection of claims 5-6 under 35 U.S.C. 103 as being unpatentable over Gers-Barlag et al. (US 2002/0054890 A1) as applied to claims 1-2, 7, 9, 13-15, and 17-21 above, in view of Noor et al. (US 2007/0264204 A1) have been fully considered but are not persuasive. 
Applicant argues that Noor et al. do not cure the deficiencies of Gers-Barlag et al. 
This is not persuasive because, as discussed above, the claimed ratio between the cationic surfactant and the total amount of oil thickening agent (from about 0.05 to about 3) lies within the ratio taught by Gers-Barlag et al. (at most 0.5% by weight emulsifiers to 0.5 to 20% by weight of oil thickeners – [0035], [0079], and claims 1 and 7). 
Noor et al. are relied upon to cure the deficiency of the polyalcohol acrylates recited in instant claim 5. The references are properly combined because both Gers-Barlag et al. and Noor et al. teach water-in-oil emulsions containing oil thickeners. One et al. with the Poly C10-30 alkyl acrylate of Noor et al. MPEP 2141 states that the simple substitution of one known element for another to obtain predictable results is obvious. Moreover, Noor et al. teach that the (FSCC) polymers and side chain crystalline polymers (SCC) are used to thicken oils ([0008]), and to obtain improved cosmetic or personal care formulations ([0016]), particularly in water-in-oil emulsions ([0013], [0096], Example 35 – [0297], claims 6-7 and 11).
Therefore, the rejection of 07/15/21 is maintained.
Claim Rejections - 35 USC § 103
Claims 8 and 10 are again rejected under 35 U.S.C. 103 as being unpatentable over Gers-Barlag et al. (US 2002/0054890 A1), as applied to claims 1-2, 7, 9, 13-15, and 17-21 above, in view of Schlossman et al. (US 2010/0003290 A1).
Instant claim 8 is drawn to the composition of claim 1, wherein the one or more mineral pigments comprises a silicone treatment.
Gers-Barlag et al. do not expressly teach mineral pigments comprising a silicone treatment as recited in instant claim 8. 
Schlossman et al. teach a coated powder that is hydrophobic and lipophobic for incorporation in cosmetic compositions which may be emulsions ([0008], [0011]-[0012]). Water-in-oil emulsions are disclosed ([0032], claims 16, 28, and 31). The powder substrate includes pigments such as titanium dioxide and/or zinc oxide ([0010]-[0011]). The hydrophobic coating agent may be a silicone, an alkoxysilane such as the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a water-in-oil emulsion type emulsion which contains a water phase in the range of 0.5 to 75% by weight, based on the total weight of the formulation; cationic emulsifiers, including quaternary ammonium compounds, at a concentration of at most 0.5% by weight; oil thickeners in the range of 0.5 to 20.0% by weight; mineral pigments at 2% by weight; UV-A filter substances, UV-B filter substances, as taught by Gers-Barlag et al., include the components in the overlapping ranges disclosed by Gers-Barlag et al., use pigments coated with a hydrophobic silicone such as triethoxycaprylylsilane, as taught by Schlossman et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because both Gers-Barlag et al. and Schlossman et al. disclose water-in-oil emulsions containing pigments, and it is obvious to combine prior art elements according to known methods to yield predictable results. Please see MPEP 2141. One of ordinary skill in the art would have found it obvious to use the coated pigments of Schlossman et al. in the water-in-oil emulsion formulation of Gers-Barlag et al. and have a reasonable expectation of success in producing a functional cosmetic product. Furthermore, Schlossman et al. teach that the coated powders are beneficial to cosmetic compositions in that the powders are hydrophobic, lipophobic, disperse well and may be incorporated into anhydrous or emulsion based cosmetic compositions, which makes 
Regarding instant claims 8 and 10, the limitations of the silicone treatment (instant claim 8) and a trialkoxyalkylsilane (instant claim 10) would have been obvious over the pigments with a hydrophobic coating of the trialkoxyalkylsilane triethoxycaprylylsilane ([0029], claims 1, 7-8, 11-12, 16, 20-21 and 24-25), as taught by Schlossman et al. 
Response to Arguments
Applicant’s arguments (Page 9, filed 10/21/21) with respect to the rejection of claims 8 and 10 under 35 U.S.C. 103 as being unpatentable over Gers-Barlag et al. (US 2002/0054890 A1) as applied to claims 1-2, 7, 9, 13-15, and 17-21 above, in view of Schlossman et al. (US 2010/0003290 A1) have been fully considered but are not persuasive. 
Applicant argues that Schlossman et al. do not cure the deficiencies of Gers-Barlag et al. 
This is not persuasive because, as discussed above, the claimed ratio between the cationic surfactant and the total amount of oil thickening agent (from about 0.05 to about 3) lies within the ratio taught by Gers-Barlag et al. (at most 0.5% by weight emulsifiers to 0.5 to 20% by weight of oil thickeners – [0035], [0079], and claims 1 and 7). 
Schlossman et al. are relied upon to cure the deficiency of mineral pigments comprising a silicone treatment as recited in instant claim 8. The references are properly combined because both Gers-Barlag et al. and Schlossman et al. disclose et al. in the water-in-oil emulsion formulation of Gers-Barlag et al. and have a reasonable expectation of success in producing a functional cosmetic product. Furthermore, Schlossman et al. teach that the coated powders are beneficial to cosmetic compositions in that the powders are hydrophobic, lipophobic, disperse well and may be incorporated into anhydrous or emulsion based cosmetic compositions, which makes the powders very versatile, wherein the emulsion may be a water-in-oil emulsion ([0032]).
Therefore, the rejection of 07/15/21 is maintained.
Claim Rejections - 35 USC § 103
Claims 11-12 and 16 are again rejected under 35 U.S.C. 103 as being unpatentable over Gers-Barlag et al. (US 2002/0054890 A1), as applied to claims 1-2, 7, 9, 13-15, and 17-21 above, in view of Patel et al. (US 2007/0248550 A1).
Instant claim 11 is drawn to the composition of claim 1, wherein the one or more mineral pigments comprises amino acid-treated pigments.
Instant claim 16 is drawn to the composition of claim 1, wherein iron oxide comprises yellow iron oxide, black iron oxide, red iron oxide or a mixture thereof.
Gers-Barlag et al. do not expressly teach amino acid-treated mineral pigments as recited in instant claim 11, or yellow iron oxide, black iron oxide, red iron oxide or a mixture thereof as recited in instant claim 16. 
et al. teach cosmetic emulsions containing non-silicone treated pigments (Abstract, Examples 1-2 – [0041]-[0048], claims 1-21), wherein the emulsions are water-in-oil emulsions ([0007]). The non-silicone treated pigments include amino acid-treated (coated or surrounded) pigments such as pigments treated with N-acyl-L-glutamine ([0013], claims 4-5). Patel et al. teach that non-silicone treated pigments tend not to re-agglomerate during storage ([0005]). The pigments include titanium dioxide, iron oxide, zirconium oxide, zinc oxide, cerium oxide, etc. ([0018]). Examples 1 and 2 are foundations in the form of emulsions which contain yellow iron oxide, red iron oxide, and black iron oxide ([0041]-[0048]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a water-in-oil emulsion type emulsion which contains a water phase in the range of 0.5 to 75% by weight, based on the total weight of the formulation; cationic emulsifiers, including quaternary ammonium compounds, at a concentration of at most 0.5% by weight; oil thickeners in the range of 0.5 to 20.0% by weight; mineral pigments at 2% by weight; UV-A filter substances, UV-B filter substances, as taught by Gers-Barlag et al., include the components in the overlapping ranges disclosed by Gers-Barlag et al., use pigments coated with an amino acid including N-acyl-glutamine-treated pigments, and a mixture of yellow iron oxide, black iron oxide, red iron oxide, as taught by Patel et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because both Gers-Barlag et al. and Patel et al. disclose water-in-oil emulsions containing pigments, and it is obvious to combine prior art elements according to known methods et al. in the water-in-oil emulsion formulation of Gers-Barlag et al. and have a reasonable expectation of success in producing a functional cosmetic product. Furthermore, Patel et al. teach the advantage of using non-silicone treated pigments since these pigments tend not to re-agglomerate during storage ([0005]). 
Regarding instant claims 11-12, the limitations of the modified amino acid-treated pigments (instant claim 11) and N-acyl-glutamine-treated pigments (instant claim 12) would have been obvious over the non-silicone treated pigments (Abstract, claims 1-21), including amino acid-treated (coated or surrounded) pigments such as pigments treated with N-acyl-L-glutamine ([0013], claims 4-5), as taught by Patel et al.
Regarding instant claim 16, the limitation of the yellow iron oxide, black iron oxide, red iron oxide or a mixture thereof would have been obvious over the iron oxide ([0018]) and the foundations in the form of emulsions which contain yellow iron oxide, red iron oxide, and black iron oxide (Examples 1 and 2 -[0041]-[0048]), as taught by Patel et al. 
Response to Arguments
Applicant’s arguments (Pages 9-10, filed 10/21/21) with respect to the rejection of claims 11-12 and 16 under 35 U.S.C. 103 as being unpatentable over Gers-Barlag et al. (US 2002/0054890 A1) as applied to claims 1-2, 7, 9, 13-15, and 17-21 above, in view of Patel et al. (US 2007/0248550 A1) have been fully considered but are not persuasive. 
et al. do not cure the deficiencies of Gers-Barlag et al. 
This is not persuasive because, as discussed above, the claimed ratio between the cationic surfactant and the total amount of oil thickening agent (from about 0.05 to about 3) lies within the ratio taught by Gers-Barlag et al. (at most 0.5% by weight emulsifiers to 0.5 to 20% by weight of oil thickeners – [0035], [0079], and claims 1 and 7). 
Patel et al. are relied upon to cure the deficiencies of amino acid-treated mineral pigments as recited in instant claim 11, or yellow iron oxide, black iron oxide, red iron oxide or a mixture thereof as recited in instant claim 16. The references are properly combined because both Gers-Barlag et al. and Patel et al. disclose water-in-oil emulsions containing pigments, and it is obvious to combine prior art elements according to known methods to yield predictable results. Please see MPEP 2141. One of ordinary skill in the art would have found it obvious to use the non-silicone treated/coated pigments as well as the combination of yellow iron oxide, black iron oxide, red iron oxide of Patel et al. in the water-in-oil emulsion formulation of Gers-Barlag et al. and have a reasonable expectation of success in producing a functional cosmetic product. Furthermore, Patel et al. teach the advantage of using non-silicone treated pigments since these pigments tend not to re-agglomerate during storage ([0005]). 
Therefore, the rejection of 07/15/21 is maintained.


Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax, can be reached at 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ARADHANA SASAN/Primary Examiner, Art Unit 1615